DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply dated 28 April 2021 to the restriction requirement mailed 23 March 2021 has been received.  Applicant has elected Group I, claims 1 – 7 without traverse.  Claim 8 is withdrawn from further consideration and an Action of the merits of claims 1 – 7 follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unknown how a porous inner filter could have a second bottom part and a second side wall part without first having a first bottom part and a first side wall part.
Claims 2 and 3 are rejected similarly as claim 1 regarding the second bottom part and the second side wall part.
Claims 4 – 7 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcinkowski US 2017/0355515.
Regarding claim 1, Marcinkowski discloses a paper cartridge (cup 12) capable of extracting a beverage which paper cartridge comprises a pod-shaped body having a first bottom part (11) and a first side wall part (17) constituting a receiving part, and a flange part (19) formed by protruding along a circumference of an upper open part of the first side wall part.  There is a porous inner filter (30) having a second bottom part (31) and a second side wall part (32) constituting a storage part in which beverage powder is stored.  An upper end of the second side wall part is bonded to an upper end of the first side wall part, a cover sheet is bonded to the flange part of the body which seals the body, and a medium bonds the inner filter and the cover sheet to the body, 
The limitation “the inner filter, and the cover sheet made of the paper materials are bonded to each other via the medium by a hot-pressing method” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Marcinkowski discloses the inner filter, and the cover sheet made of the paper materials are bonded to each other via the medium by a hot-pressing method (thermal welding).
Regarding claim 6, Marcinkowski discloses in the inner filter, the second side wall part is formed to have a pleated shape (paragraph [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski US 2017/0355515 in view of Moutty US 2011/0259779.
Regarding claim 2, Marcinkowski discloses a height of the second side wall part of the inner filter is shorter than a height of the first side wall part which defines a space between the first bottom part and the second bottom part (fig. 2).  That is all that is positively recited.
With respect to the remaining recitations beginning “in a state in which an upper perforating means of a beverage maker completely perforates the cover sheet, the first bottom part is not completely perforated by a lower perforating means of the beverage maker, so the beverage extracted to the space temporarily stays in the space and discharging of the beverage is delayed for a predetermined period of time” these are seen to be recitations regarding the intended use of the paper cartridge.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “in a state in which an upper perforating means of a beverage maker completely perforates the cover sheet, the first bottom part is not completely perforated by a lower perforating means of the beverage maker, so the beverage extracted to the space temporarily stays in the space and discharging of the beverage is delayed for a predetermined period of time”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Marcinkowski and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, in the event that the remaining recitations beginning “in a state in which an upper perforating means of a beverage maker completely perforates the cover sheet, the first bottom part is not completely perforated by a lower perforating means of the beverage maker” could be construed as not reciting an intended use Moutty discloses a cartridge capable of extracting a beverage which cartridge comprises a pod 
Regarding claim 3, since Marcinkowski in view of Moutty disclose preventing the first bottom part from being completely perforated by a lower perforating means of the beverage maker so the beverage extracted to the space temporarily stays in the space and discharging of the beverage is delayed for a predetermined period of time it is obvious that the second bottom part and the first bottom part would expand convexly downward due to increase of pressure of each of the storage part and the space during 
Regarding claim 4, Marcinkowski in view of Moutty discloses the body comprises a support part (’779 skirt 17) having a support groove (‘779 internal face 14) formed under the first bottom part in such a manner that the first side wall part is connected to the first bottom part with a lower end of the first side wall part extending toward a lower side of the first bottom part (‘779, paragraph [0041] and [0042]).
Regarding claim 5, Marcinkowski in view of Moutty discloses the medium would be configured as an adhesive sheet (adhesive) and have a component for thermal bonding (polypropylene) (‘515, paragraph [0021]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski US 2017/0355515 in view of Sylvan et al. US 5,840,189.
Claim 7 differs from Marcinkowski in the porous inner filter having a protrusion part formed at the upper end of the second side wall part, and protruding toward an upper part of the flange part.
Sylvan discloses a cartridge (10) capable of extracting a beverage which cartridge comprises a pod-shaped body having a first bottom part (12b) and a first side wall part (12a) constituting a receiving part, and a flange part (20) formed by protruding along a circumference of an upper open part of the first side wall part.  There is a porous inner filter (14) having a second bottom part (28) and a second side wall part constituting a storage part in which beverage powder is stored.  An upper end of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        07 May 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792